        Case 7:20-cv-03565-PMH Document 8 Filed 05/11/20 Page 1 of 2
IH-32                                                                              Rev: 2014-1




                    United States District Court
                                for the
                   Southern District of New York
                            Related Case Statement
                                              
                            Full Caption of Later Filed Case:

SLATE HILL DAYCARE CENTER INC




                Plaintiff                                        Case Number


                                               1:20-cv-03565
                  vs.


UTICA NATIONAL INSURANCE GROUP




               Defendant

                            Full Caption of Earlier Filed Case:
             (including in bankruptcy appeals the relevant adversary proceeding)


SHARDE HARVEY DDS PLLC




                Plaintiff                                        Case Number

                                               1:20-cv-03350
                  vs.


THE HARTFORD FINANCIAL SERVICES
GROUP INC. and SENTINEL
INSURANCE COMPANY LTD


               Defendant


                                           Page 1
            Case 7:20-cv-03565-PMH Document 8 Filed 05/11/20 Page 2 of 2
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed       dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)
        ✔
     ____ Open            (If so, set forth procedural status and summarize any court rulings.)


No procedural steps have been taken.

Sharde Harvey DDS PLLC v. The Hartford Financial Services Group, et al was recently filed on April 29, 2020.






Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


The newly filed case, Slate Hill Day Care Center Inc. v. Utica National Insurance Company,

is similar to the earlier filed case, Sharde Harvey DDS PLLC v. The Hartford Financial

Services Group Inc., because both Plaintiffs are challenging the denial of coverage from their

carriers under their similar business loss claims as a result of the COIVD-19 pandemic.

Plaintiffs' claims involve similar interpretations under similar policies





















          /s/ Michael Weinkowitz                                                5/11/2020
Signature: ________________________________________                      Date: __________________

          Levin Sedran & Berman; 510 Walnut St.
           Ste. 500; Philadelphia, Pa 19106
Firm:         ________________________________________


                                                 Page 2
